UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PETER GEORGE ODHIAMBO,               )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )    Civil Action No. 12-0441 (ABJ)
                                     )
REPUBLIC OF KENYA, et al.,           )
                                     )
                  Defendants.        )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiff Peter Odhiambo, a refugee from Kenya, brings this suit against defendants – the

Republic of Kenya, the Kenya Ministry of Finance, the Kenya Revenue Authority (“KRA”), and

the current and former KRA Commissioner Generals, John Njiraini and Michael Waweru, in

their official capacities. He alleges two breach of contract claims arising from the KRA’s offer

to pay a reward in exchange for information about unpaid taxes due to the Republic of Kenya.

Count I asserts that defendants failed to pay him the reward after he provided information about

undisclosed taxes, and Count II contends that defendants improperly disclosed his identity as an

informant. According to Odhiambo, the disclosure of his identity as a whistleblower forced him

into hiding and ultimately caused him to seek and obtain asylum in the United States.

       Defendants have moved to dismiss the action for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1) on the ground that they are immune under the Foreign

Sovereign Immunity Act (“FSIA”). They have also moved to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Because Odhiambo’s complaint does not

contain allegations that fall within any of the exceptions to the FSIA, defendants are entitled to
sovereign immunity, and the Court will dismiss the case for lack of subject matter jurisdiction.

Therefore, it need not reach the Rule 12(b)(6) issue.

                                        BACKGROUND

       The following facts are taken from the complaint, and defendants do not dispute them for

the purposes of this motion. Defs.’ Mem. in Supp. of Defs.’ Mot. to Dismiss [Dkt. # 14-1]

(“Defs.’ Mem.”) at 5 n.4. In 2003, Charterhouse Bank, a private Kenyan commercial bank, hired

Odhiambo as an internal auditor. Am. Compl. [Dkt. # 13] ¶ 9. In the course of his employment,

Odhiambo discovered that several accounts were being operated in violation of certain Kenyan

laws, including Kenyan tax laws. Id. He notified Charterhouse’s management of the illegal

activities, but the bank’s Managing Director told him not to write any reports on the suspicious

accounts or transactions. Id.

       In March of 2004, Odhiambo learned about the following “Information Reward Scheme”

that was being advertised in Kenya’s print and online newspapers:

               Kenya Revenue Authority1 wishes to draw the public’s attention to a
               scheme that rewards persons who provide information as below:

                      Information leading to the identification of hitherto undisclosed
                      taxes – a reward amounting to 1% of the tax identified up to a
                      maximum of Ksh. 100,000.

                      Information leading to the recovery of hitherto undisclosed taxes –
                      a reward amounting to 3% of the taxes collected.
               Volunteers are assured of strict confidentiality to safeguard identities
               while information supplied is meticulously vetted to discourage vendetta.
               Be patriotic – share knowledge on tax evasion and earn rewards!
Id. ¶ 10; Ex. A to Am. Compl. In April and May of 2004, Odhiambo provided account activity

reports for over 800 of Charterhouse’s customers that he believed had evaded taxes to the KRA,


1     The KRA is Kenya’s equivalent of the United States Internal Revenue Service. See Am.
Compl. ¶ 10.
                                                 2
the Kenya Anti-Corruption Commission, and the Central Bank of Kenya. Am. Comp. ¶¶ 11–12.

In May of 2004, the KRA paid Odhiambo 200,000 Kenyan shillings, approximately $2,568,

which the KRA described as a token of appreciation for the information he provided. Id. ¶ 13.

       In August of 2004, Kenya’s then-Minister of Finance created a task force to investigate

Charterhouse’s activities based on the information that Odhiambo had provided.          Id. ¶ 14.

Odhiambo was hired as a consultant to assist the task force and was paid by the Kenya Anti-

Corruption Commission for his services.       Id.   In November of 2004, a colleague from

Charterhouse told Odhiambo that the bank knew that he had provided information to the KRA.

Id. ¶ 15. The colleague also stated that some of the bank’s customers were paying kickbacks to

the Minister of Finance and KRA officials to avoid prosecution for tax evasion. Id. Shortly after

that, Odhiambo began receiving “disquieting calls telling him to leave Kenya.” Id. However,

the calls stopped in February of 2005, when the Central Bank of Kenya hired Odhiambo as an

advisor. Id. Odhiambo suspects that it was someone at the KRA or the Kenya Anti-Corruption

Commission who revealed his identity as an informant to Charterhouse or its customers. Id.

       On November 30, 2004, the task force investigating Charterhouse issued a report that

confirmed Odhiambo’s information regarding the failure to pay taxes by some of the bank’s

customers. Id. ¶ 16. About six months later, on June 13, 2005, the KRA paid Odhiambo

250,279.20 Kenyan shillings, approximately $3,282. Id. ¶ 18. The KRA described this payment

as “Odhiambo’s dues” from the tax recovered from one of the accounts that he disclosed. Id.

But the KRA did not specify the account in question or the total amount of taxes recovered from

that account. Id. In March of 2006, the Central Bank of Kenya advised the Minister of Finance

that its investigation had uncovered “significant tax evasion” at Charterhouse. Id. ¶ 19. A




                                               3
Ministry of Finance official then reported these findings to the Parliament of Kenya, and

Charterhouse was placed under statutory management on June 26, 2006. Id. ¶¶ 20–22.

       Subsequently,     the    statutory    manager     of     Charterhouse   commissioned

PricewaterhouseCoopers (“PwC”) to conduct an independent investigation of the bank’s

operations. Id. ¶ 23. According to the complaint,2 this investigation showed that “money was

flowing from the Cook Islands through Charterhouse in Kenya to New York and other

destinations.” Id. ¶ 24. One account showed “suspicious transfers of $950,000 in March 2005,

$760,000 in January 2006 and $400,000 in February 2006 to the Wall Street Banking

Corporation in New York.” Id.

       In July of 2006, five police officers confronted Odhiambo while he was at work in the

Central Bank of Kenya with what he calls a “bogus warrant.” Id. ¶ 25. The then-acting Central

Bank Governor rejected the warrant, and allowed Odhiambo to escape. Id. “Fearing further

police harassment, Odhiambo called the [Kenya Anti-Corruption Commission], the Daily Nation

(one of Kenya’s major daily newspapers) and the Kenya National Commission on Human

Rights.” Id. After the Daily Nation published a story about his role as a whistleblower, the

threats he had received, and the police harassment, “Odhiambo began receiving threatening

phone calls warning him to leave Kenya and suspicious people were seen lurking around his

house.” Id. ¶ 26. As a result of these telephone calls and “hostile surveillances,” Odhiambo

“sought protection for his family in the United States, changed his cell phone number, and

changed his residence twice.” Id.

       On July 19, 2006, the head of the Kenya National Commission on Human Rights

contacted the U.S. Embassy to seek protection for Odhiambo, and that same month, Odhiambo



2      All references to the “complaint” are to the amended complaint.
                                               4
met with U.S. embassy officials in Nairobi to discuss his asylum application. Id. ¶¶ 28–29.

While discussions regarding his relocation were ongoing, Odhiambo received a letter from the

KRA thanking him for the tax information that he provided and stating that he would receive his

reward as soon as the KRA finalized its investigations.        Id. ¶ 31.   On August 15, 2006,

Odhiambo traveled to Tanzania to await the processing of his application for refugee status in the

United States. Id. ¶ 32. He stayed there for one and a half months at the full expense of the U.S.

government. Id. Odhiambo arrived in the United States as a refugee on September 26, 2006,

and the U.S. government paid his living expenses for ninety days after he arrived in the country.

Id. ¶ 34.

        In 2008 and 2009, Odhiambo had a number of meetings with Kenyan government

officials in the United States about his “unpaid Information Reward Claim.” Id. ¶¶ 35–36, 38–

39. On June 18, 2008, he met with the Prime Minister’s Chief of Staff for several hours in

Maryland to discuss the reward payment. Id. ¶ 36. Later that month, the Chief of Staff called

him from Kenya and told him to provide the KRA with a sworn statement describing the

information he provided to the Kenyan government about tax evasion. Id. ¶ 37. Odhiambo

complied with this request. Id. The following year, on September 24, 2009, Odhiambo met with

the Kenyan Prime Minister in New York to discuss his claim for a reward payment. Id. ¶ 39. A

year later, the KRA Commissioner General announced that Charterhouse had complied with the

Kenya Income Tax Act’s requirements and that he had no problem with reopening the bank. Id.

¶ 41. On November 30, 2011, Odhiambo sent “a final demand letter and notice of his intent to

sue the Defendants.” Id. ¶ 42. The Republic of Kenya and the KRA acknowledged receipt of his

letter, and in their letters of acknowledgement, they both pledged to get back to Odhiambo at a

later date. Exs. Q and R to Am. Compl.



                                                5
       On March 21, 2012, Odhiambo filed this suit against defendants; he amended his

complaint in July of 2012. He alleges that by advertising the reward scheme, defendants offered

to pay him for information leading to the identification and/or recovery of undisclosed taxes and

promised to keep his identity as a whistleblower confidential, and that he accepted that offer by

providing the requested information. See Am. Compl. ¶¶ 46–55. Count I alleges that defendants

breached the contract by failing to pay the full reward amount of $24,533,683. Id. ¶¶ 46–51.

Count II alleges that defendants also breached the contract by disclosing Odhiambo’s role as a

whistleblower, and it seeks a payment of $5 million in compensatory damages. Id. ¶¶ 52–55.

Defendants have moved to dismiss this action under Federal Rules of Civil Procedure 12(b)(1)

for lack of subject matter jurisdiction on the basis of sovereign immunity under the FSIA, and

12(b)(6) for failure to state a claim. Defs.’ Mot. to Dismiss [Dkt. # 14] (“Defs.’ Mot.”).

                                   STANDARD OF REVIEW

       In evaluating a motion to dismiss under Rule 12(b)(1), the Court must “treat the

complaint’s factual allegations as true, . . . and must grant plaintiff ‘the benefit of all inferences

that can be derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111,

1113 (D.C. Cir. 2000) (citation omitted), quoting Schuler v. United States, 617 F.2d 605, 608

(D.C. Cir. 1979). Nevertheless, the Court need not accept inferences drawn by the plaintiff if

those inferences are unsupported by facts alleged in the complaint, nor must the Court accept

plaintiff’s legal conclusions. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

       Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);

Shekoyan v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002). Federal courts are courts

of limited jurisdiction and the law presumes that “a cause lies outside this limited jurisdiction.”



                                                  6
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Gen. Motors

Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin,

and end, with an examination of our jurisdiction.”). Because “subject-matter jurisdiction is an

‘Art[icle] III as well as a statutory requirement . . . no action of the parties can confer subject-

matter jurisdiction upon a federal court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971

(D.C. Cir. 2003), quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982).

       When considering a motion to dismiss for lack of jurisdiction, the court “is not limited to

the allegations of the complaint.” Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986),

vacated on other grounds, 482 U.S. 64 (1987). Rather, a court “may consider such materials

outside the pleadings as it deems appropriate to resolve the question [of] whether it has

jurisdiction to hear the case.” Scolaro v. D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22

(D.D.C. 2000), citing Herbert v. Nat’l Acad. of Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992); see

also Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

                                           ANALYSIS

        “In the United States, there is only one way for a court to obtain jurisdiction over a

 foreign state and it is not a particularly generous one – the FSIA.” Peterson v. Royal Kingdom

 of Saudi Arabia, 416 F.3d 83, 86 (D.C. Cir. 2005). Under the FSIA, “a foreign state is

 presumptively immune from the jurisdiction of United States courts,” and “unless a

 specified exception applies, a federal court lacks subject-matter jurisdiction over a claim

 against a foreign state.” Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993); see also 28

 U.S.C. §§ 1604–05 (2006). The exceptions listed in 28 U.S.C. § 1605 provide “the sole basis

 for obtaining jurisdiction over a foreign state in the courts of this country.” Nelson, 507 U.S.



                                                 7
     at 355, quoting Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 443

     (1989) (internal quotation marks omitted). In other words, American courts cannot hear a

     case brought against a foreign sovereign unless one of the exceptions applies.

            Odhiambo does not dispute that the Republic of Kenya, the Kenya Ministry of

     Finance, and the Kenya Revenue Authority are “foreign states” within the meaning of the

     FSIA. But he asserts that the Court has jurisdiction over them based on the first two

     exceptions of the FSIA:       the waiver exception, 28 U.S.C. § 1605(a)(1); and the

     commercial activity exception, id. § 1605(a)(2). Pl.’s Resp. to Defs.’ Mot. to Dismiss

     [Dkt. # 17] (“Pl.’s Opp.”) at 4. He also contends that FSIA immunity is not available to

     the individual defendants because they are not “foreign states” under the Act and

     therefore, the Court has jurisdiction over them under “common law.” Id.

I.      This Case Does Not Fall Within Any Exceptions in the FSIA

        A. Defendants Have Not Implicitly Waived Their Sovereign Immunity

           Odhiambo asserts that the Court has jurisdiction over defendants because they have

implicitly waived their sovereign immunity. Pl.’s Opp. at 5; Am. Compl. ¶ 28. Under 28 U.S.C.

§ 1605(a)(1), “a state is not immune from suit in any case ‘in which the foreign state has waived

its immunity either explicitly or by implication.’” World Wide Minerals, Ltd. v. Republic of

Kaz., 296 F.3d 1154, 1161 (D.C. Cir. 2002). “The legislative history of FSIA gives three

examples of circumstances in which courts have found implied waivers: (1) a foreign state has

agreed to arbitration in another country; (2) a foreign state has agreed that the law of a particular

country governs a contract; or (3) a foreign state has filed a responsive pleading in an action

without raising the defense of sovereign immunity.”          Foremost-McKesson, Inc. v. Islamic

Republic of Iran, 905 F.2d 438, 444 (D.C. Cir. 1990), citing S. Rep. No. 94-1310, at 18 (1976);



                                                  8
H.R. Rep. No. 94-1487, at 18 (1976), reprinted in 1976 U.S.C.C.A.N. 6604, 6617. These three

examples demonstrate that the theory of implied waiver contains an intentionality requirement,

and that a finding of “an implied waiver depends upon the foreign government’s having at some

point indicated its amenability to suit.” See Princz v. Fed. Republic of Ger., 26 F.3d 1166, 1174

(D.C. Cir. 1994). Further, “‘[s]ince the FSIA became law, courts have been reluctant to stray

beyond these [three] examples when considering claims that a nation has implicitly waived its

defense of sovereign immunity.’” Id. (first alteration in original), quoting Frolova v. Union of

Soviet Socialist Republics, 761 F.2d 370, 377 (7th Cir. 1985).

       Odhiambo does not argue that defendants’ actions fall within one of the three accepted

examples of implied waiver: he does not assert that defendants agreed to arbitration in the

United States; that the reward scheme stated that U.S. law governed the offer; or that defendants

failed to assert the defense of sovereign immunity in their responsive pleadings. Rather, he

argues that defendants implicitly waived their immunity by helping him seek asylum in the

United States: “Since the ‘processing’ of Plaintiff for admission into the United States was an

adjudicatory process under the U.S. Refugee Act of 1980, Defendants implicitly agreed for their

obligation to protect Plaintiff to be governed by U.S. law.        Under these circumstances,

Defendants implicitly waived their immunity . . . .”         Pl.’s Opp. at 5.    But Odhiambo

acknowledges in his own pleading that defendants did not “process” his asylum application

under the U.S. Refugee Act; the United States did. See id. at 5. Since defendants did not engage

in any “adjudicatory process” under U.S. law, they cannot be said to have agreed to any

obligations under U.S. law or waived their immunity.

       More importantly, defendants’ alleged actions in connection with Odhiambo’s relocation

to the United States cannot support a finding of implied waiver because they were not related to



                                                9
any “conduct of litigation,” let alone this one. See Abur v. Republic of Sudan, 437 F. Supp. 2d

166, 178 (D.D.C. 2006), quoting Smith ex rel. Smith v. Socialist People’s Libyan Arab

Jamahiriya, 101 F.3d 239, 244 (2d Cir. 1996) (“Congress primarily expected courts to hold a

foreign state to an implied waiver of sovereign immunity by the state’s actions in relation to the

conduct of litigation.”). This matter is not about Odhiambo’s asylum in the United States; his

relocation occurred more than five years before Odhiambo filed this suit, and Odhiambo has not

pointed to any action taken by defendants “in relation to the conduct of litigation” that indicated

their amenability to suit in the United States.

       The only case that Odhiambo cites to support his novel theory of implied waiver is

Marlowe v. Argentine Naval Commission, 604 F. Supp. 703 (D.D.C. 1985). Pl.’s Opp. at 5. In

that case, the court held that the state had implicitly waived its immunity by “stipulating that its

contract with plaintiff’s assignor ‘shall be governed by and construed in accordance with the

laws of the District of Columbia.’” Marlowe, 604 F. Supp. at 708. But the contract at issue in

this case, the reward offer, does not contain a choice of law or forum selection clause that

involves U.S. law. Therefore, Marlowe does not alter the Court’s conclusion that defendants did

not implicitly waive their immunity.

     B. Defendants’ Actions Do Not Fall Within the “Commercial Activity” Exception

       Odhiambo also asserts that the Court has jurisdiction over defendants under all three

clauses of the “commercial activity” exception. Pl.’s Opp. at 4–16. Under this exception,

               A foreign state shall not be immune from the jurisdiction of courts of the
               United States . . . in any case . . . in which the action is based [1] upon a
               commercial activity carried on in the United States by the foreign state; or
               [2] upon an act performed in the United States in connection with a
               commercial activity of the foreign state elsewhere; or [3] upon an act
               outside the territory of the United States in connection with a commercial
               activity of the foreign state elsewhere and that act causes a direct effect in
               the United States[.]

                                                  10
28 U.S.C. § 1605(a)(2).        Since all three clauses require the Court to identify the relevant

“commercial activity” at issue, the Court will address this threshold issue first.

        1. Is “Commercial Activity” at Issue in this Case?

       The FSIA defines “commercial activity” as “either a regular course of commercial

conduct or a particular commercial transaction or act. The commercial character of an activity

shall be determined by reference to the nature of the course of conduct or particular transaction

or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d). The Supreme Court has

explained that:

                  This definition, however, leaves the critical term “commercial” largely
                  undefined: The first sentence simply establishes that the commercial
                  nature of an activity does not depend upon whether it is a single act or a
                  regular course of conduct; and the second sentence merely specifies what
                  element of the conduct determines commerciality (i.e., nature rather than
                  purpose), but still without saying what “commercial” means.
Republic of Arg. v. Weltover, Inc., 504 U.S. 607, 612 (1992). After reviewing the historical and

legislative history of sovereign immunity, the Supreme Court concluded that a state engages in

commercial activity when it exercises “only those powers that can also be exercised by private

citizens,” as opposed to those “powers peculiar to sovereigns.” Id. at 614. More specifically,

                  [W]hen a foreign government acts, not as regulator of a market, but in
                  the manner of a private player within it, the foreign sovereign’s actions
                  are “commercial” within the meaning of the FSIA. Moreover, because
                  the Act provides that the commercial character of an act is to be
                  determined by reference to its “nature” rather than its “purpose,” 28
                  U.S.C. § 1603(d), the question is not whether the foreign government is
                  acting . . . with the aim of fulfilling uniquely sovereign objectives.
                  Rather, the issue is whether the particular actions that the foreign state
                  performs (whatever the motive behind them) are the type of actions by
                  which a private party engages in “trade and traffic or commerce,”
                  Black’s Law Dictionary 270 (6th ed. 1990).
Id.




                                                  11
       In Guevara v. Republic of Peru, 468 F.3d 1289, 1299 (11th Cir. 2006), the Eleventh

Circuit found that a foreign state’s offer of a reward in return for information enabling it to locate

and capture a fugitive constituted “commercial activity.” The court reasoned that instead of

using its own police and investigatory resources to locate the fugitive, the state “‘ventured into

the marketplace,’ to buy the information needed to get its man. The underlying activity at issue

– the exchange of money for information – is ‘commercial in nature and of the type negotiable

among private parties.’” Id. (citation omitted).

       This same reasoning could apply here because this case also involves the sort of

exchange of money for information that could be as easily accomplished by private parties as by

a governmental entity. There are some differences between Guevara and this case, though. In

Guevara, the court rejected the argument that the sovereign act of capturing the fugitive was a

condition precedent to the earning of the reward: the state offered a lump sum for information

about the fugitive, and it did not require actual capture before paying the reward amount. Id. By

contrast, in this case, the reward due to Odhiambo was to be calculated as a percentage of the

unpaid taxes identified as well as a percentage of those actually recovered by the Kenyan

government. Therefore, it was arguably conditioned upon the sovereign activity of determining

what taxes are owed and of collecting those taxes. But the Court does not need to decide this

issue because even if one assumes that the reward scheme was entirely commercial, Odhiambo’s

claims do not fall within any of the three commercial activity exceptions listed in section

1605(a)(2).




                                                   12
        2. Clause One of Section              1605(a)(2)    Does     Not    Grant    the    Court
           Subject Matter Jurisdiction3
       Under the first clause of 28 U.S.C. § 1605(a)(2), a state is not immune where the action is

“based upon a commercial activity carried on in the United States by the foreign state.”

Odhiambo asserts that this exception applies for two reasons. First, he alleges that Charterhouse

Bank was an organ of Kenya, and that the calculation of damages in this case is partly “based

upon commercial activity worth $2,110,000.00 carried out by Charterhouse Bank in the United

States.” Pl.’s Opp. at 6–7. Second, he contends that he held several meetings with defendants in

the United States to discuss “the underlying commercial contract.” Id. at 6. These arguments

fail because Odhiambo’s claims are not “based upon” those activities.

            i. Legal standard for “based upon”
       The phrase “based upon” is “read most naturally to mean those elements of a claim that,

if proven, would entitle a plaintiff to relief under his theory of the case.” Saudi Arabia v.

Nelson, 507 U.S. 349, 357 (1993). In Kirkham v. Société Air Fr., 429 F.3d 288, 292 (D.C. Cir.

2005), the D.C. Circuit Court clarified that the term “elements” as used in Nelson should be read

“as referring to each fact necessary to establish a claim. In other words, so long as the alleged

commercial activity establishes a fact without which the plaintiff will lose, the commercial

activity exception applies.”

       In Nelson, an American employee of a Saudi hospital brought a tort action against the

Kingdom of Saudi Arabia seeking damages for injuries he allegedly suffered when he was

3       Odhiambo’s complaint does not allege that the first clause of section 1605(a)(2) applies
to this case. See Am. Compl. ¶ 8 (arguing that the Court has jurisdiction under the second two
clauses of section 1605(a)(2)); see also Defs.’ Mem. at 8–9; Defs.’ Reply in Supp. of Mot. to
Dismiss [Dkt. # 19] (“Defs.’ Reply”) at 6. But in his opposition memorandum, Odhiambo
argues that the facts in the complaint are sufficient to support a finding that the first
exception in section 1605(a)(2) applies. Pl.’s Opp. at 6–8. Since both parties have briefed
this issue, the Court will assess the sufficiency of the evidence proffered by Odhiambo under
this exception as well.
                                               13
falsely imprisoned and tortured by the Saudi government. Nelson, 507 U.S. at 352–54. The

Court concluded that although the plaintiff’s recruitment and hiring, which took place in the

United States, “led to the conduct that eventually injured the Nelsons, they are not the basis for

the Nelsons’ suit.” Id. at 358. Rather, it held that Saudi Arabia’s “torts, and not the arguably

commercial activities that preceded their commission, form the basis for the Nelsons’ suit.” Id.

Since the plaintiffs in Nelson did not allege a breach of contract, the fact that the defendants

recruited the plaintiff in the United States had no bearing upon the plaintiff’s entitlement to

damages in that case. Id.

       In Kirkham, the plaintiff purchased an Air France ticket in the United States and injured

her foot in a Paris airport while making a connection to her final destination. 429 F.3d at 290.

She sued Air France for negligence asserting that “the ticket sale established a passenger-carrier

relationship, which imposed a duty on Air France to provide” her with safe passage between

Paris and her final destination. Id. The D.C. Circuit held that the plaintiff’s claim was “based

upon” the purchase of her airline ticket because the plaintiff “must show she purchased a plane

ticket in order to establish a passenger-carrier relationship with the airline, [and therefore] the

ticket sale is necessary to the ‘duty of care’ element of her negligence claim.” Id. at 282

(citation omitted). Since the plaintiff purchased the ticket in the United States, the court had

jurisdiction over her claim under the first clause of the commercial activity exception. Id. at

292–93.

            ii. Clause One does not apply because Odhiambo’s claims are not “based upon”
                Charterhouse Bank’s alleged U.S. activities or his meetings with Kenyan
                government officials in the United States
       This is a breach of contract case. To establish a breach of contract, Odhiambo must show

“(1) a valid contract between the parties; (2) an obligation or duty arising out of the contract; (3)

a breach of that duty; and (4) damages caused by breach.” Tsintolas Realty Co. v. Mendez, 984

                                                 14
A.2d 181, 187 (D.C. 2009). The essence of Odhiambo’s claims is that: (1) by advertising the

reward scheme, defendants offered to pay him for information leading to the identification

and/or recovery of undisclosed taxes and promised to keep his identity as a whistleblower

confidential; (2) Odhiambo accepted that offer by providing the requested information; (3)

defendants breached the contract by failing to pay the reward and by disclosing his identity; and

(4) he has been harmed as a result of the breach. Am. Compl. ¶¶ 47–55. All of the aspects of

Odhiambo’s breach of contract claims took place in Kenya: the reward scheme was advertised

in “Kenya’s print and online newspapers,” id. ¶ 10; the reward was to be paid in Kenyan

Shillings, id.; Odhiambo “accepted” the offer by providing information in Kenya, id. ¶ 48;

defendants allegedly disclosed Odhiambo’s identity as a whistleblower in Kenya, id. ¶ 55; and

defendants allegedly paid Odhiambo less than he was owed while he was in Kenya, id. ¶¶ 13, 18.

       Despite the occurrence of all of these events in Kenya, Odhiambo still submits that

Clause One applies because of Charterhouse’s commercial activities in the United States. Pl.’s

Opp. at 6–8. But this is not a suit against Charterhouse, or even against the state for activities

undertaken by Charterhouse as a state-owned entity. And these alleged commercial activities in

the United States do not form the basis of Odhiambo’s action. Kirkham is distinguishable

because Charterhouse’s alleged diversion of approximately $2.11 million from Kenya to New

York is not necessary to prove any of the elements of breach of contract.4 It is not relevant to the

determination of whether there was a valid contract between the parties or whether an obligation

or duty arose from the contract. It is also not necessary for the Court’s determination of whether



4       The first clause requires the “commercial activity” in question to be carried on “by the
foreign state.” 28 U.S.C. § 1605(a)(2) (emphasis added). In order to address Odhiambo’s
argument that Charterhouse’s U.S.-based commercial activities form the basis of his claim, the
Court will assume without deciding that Charterhouse is an “organ” of Kenya and its actions can
thus be attributed to defendants.
                                                15
there was a breach of the contract because whether Charterhouse diverted money to the United

States does not establish whether defendants disclosed Odhiambo’s identity as a whistleblower

or whether they failed to pay him the reward money.

       Odhiambo asserts that Charterhouse’s diversion of funds to this country is relevant to the

calculation of damages because “he is entitled to a portion of the amount of taxes Defendants

collected as a result of tax evasion information he gave them.” Pl.’s Opp. at 6. The calculation

of this percentage depends solely upon the total amount of taxes identified to Kenya in Kenya by

Odhiambo or recovered by Kenya in Kenya from the bank based upon Odhiambo’s information;

it does not matter what means was utilized to effect the underlying evasion.           Moreover,

Odhiambo does not even allege that the Kenyan government “collected” any taxes based on the

funds that Charterhouse diverted to the United States. And, as noted above, Odhiambo is not

suing Charterhouse. So, the Court cannot find that Charterhouse’s U.S.-based commercial

activity is necessary to prove damages, or that Odhiambo’s suit is “based upon” that activity.

       Similarly, Odhiambo’s meetings with Kenyan officials in the United States to discuss the

reward scheme do not form the basis of his claims. The fact that he discussed the reward scheme

with Kenyan officials does not establish any element of the breach of contract action, and it does

not, in and of itself, entitle him to relief based on his theory of the case. Therefore, these

meetings do not support a finding that the FSIA exception under the first commercial activity

clause applies in this case.

         3. Clause Two of Section             1605(a)(2)     Does    Not    Grant     the   Court
            Subject Matter Jurisdiction
       Odhiambo next contends that his suit falls within the second clause of the commercial

activity exception. Pl.’s Opp. at 11. Under this clause, a state is not immune where the action is

(1) based upon an act performed in the United States (2) in connection with a commercial


                                                16
activity of the foreign state elsewhere. 28 U.S.C. 1605(a)(2). In an attempt to meet the first

requirement, Odhiambo lists the following U.S. based acts:

               (i) Defendant Kenya requested the United States to protect Plaintiff; (ii)
               Defendant Kenya (through its “organ” Charterhouse Bank) effected
               substantial illicit money transfers directed to New York on several
               occasions; (iii) Defendants, through the Prime Minister of Kenya, his
               Chief of Staff and two U.S. private individuals held extensive face to face
               and telephonic discussions with Plaintiff in the United States in 2008 and
               2009; (iv) Defendants asked Plaintiff to prepare a statement sworn under
               United States law; and (v) Defendants Kenya (through its Attorney
               General) and KRA (through the head of its Legal Services Division)
               conducted negotiations over telephone, email and regular mail with
               Plaintiff in the United States.
Id.

       Defendants argue that these acts are insufficient to meet the requirements of Clause Two

because “none of them form the basis for his claims.” Defs.’ Mem. at 11 (emphasis in original).

In response, Odhiambo asserts that “[s]ince Nelson and Kirham [sic] are Clause One decisions

and Adler has clarified that the ‘based upon’ nexus applies only to Clause One, Defendants’

argument that the acts they performed in the United States in connection with the commercial

contract they entered into with Plaintiff in Kenya do not form the basis for his claims is

irrelevant to Clause Two.” Pl.’s Opp. at 10 (emphasis in original). According to Odhiambo,

Clause Two only requires him to show that “the U.S. acts enumerated in the Complaint are in

connection with the underlying commercial activity – his commercial contract with Defendants –

that form[s] the basis of his claim.” Id. at 9. This assertion is incompatible with the plain

language of the statute and mischaracterizes Adler v. Federal Republic of Nigeria, 107 F.3d 720

(9th Cir. 1997).

       Clause Two explicitly only applies to a “case . . . in which the action is based . . . upon an

act performed in the United States.” 28 U.S.C. § 1605(a)(2) (emphasis added). The legislative

history further explains that “the acts (or omissions) encompassed in this category are limited to

                                                17
those which in and of themselves are sufficient to form the basis of a cause of action.” S. Rep.

No. 94-1310, at 18 (1976); H.R. Rep. No. 94-1487, at 19 (1976), reprinted in 1976

U.S.C.C.A.N. 6604, 6618. Although Nelson was a “Clause One decision,” the Court specifically

noted that all three clauses of section 1605(a)(2) used the same term. 507 U.S. at 357 (stating

that “the natural meaning of the phrase ‘based upon’” is confirmed by its use in Clauses Two and

Three). Further, the court in Adler recognized that in Nelson, the

               [Supreme] Court noted that Congress made an important distinction
               between the first clause of section 1605(a)(2) and the second and third
               clauses. The Court explained: “Congress manifestly understood there to
               be a difference between a suit ‘based upon’ commercial activity and one
               ‘based upon’ acts performed ‘in connection with’ such activity.” Adler’s
               claims need not be “based upon” commercial activity; they must merely
               be based upon acts made “in connection with” such activity.
Adler, 107 F.3d at 726, (emphasis added) quoting Nelson, 507 U.S. at 358.

       Therefore the plain language of the statute and the holdings in Nelson and Adler

demonstrate that although the second clause does not require Odhiambo’s action to be “based

upon” the foreign state’s commercial activity, it does require it to be “based upon” the acts that

he alleges were performed in the United States. Additionally, the fact that the three clauses

require the suit to be “based upon” different predicate acts does not change the meaning of

“based upon” as applied to the second or third clauses. See Powerex Corp. v. Reliant Energy

Servs., Inc., 551 U.S. 224, 232 (2007) (“A standard principle of statutory construction provides

that identical words and phrases within the same statute should normally be given the same

meaning.”).

       None of the U.S.-based acts that Odhiambo lists to support his Clause Two argument

form the basis of this action. Specifically, proving that defendants helped him obtain asylum in




                                                18
the United States, that Charterhouse diverted money to the United States,5 that he discussed the

reward payment with Kenyan officials, and that he prepared a sworn statement about the tax

evasion information he had previously provided to the Kenyan government while he was here

“would [not] entitle [] plaintiff to relief under his theory of the case.” Nelson, 507 U.S. at 357.

And none of these acts constitute “fact[s] without which the plaintiff will lose” his case.

Kirkham, 429 F.3d at 292. In fact, because of Odhiambo’s erroneous reading of Clause Two, he

concedes that his

               [P]osition under Clause Two is not that his claim was triggered by the
               U.S. acts he enumerated in the Complaint. Plaintiff’s position, however, is
               that the U.S. acts enumerated in the Complaint are in connection with the
               underlying commercial activity – his commercial contract with Defendants
               – that form[s] the basis of his claim.
Pl.’s Opp. at 9. The Court agrees with Odhiambo that “his commercial contract with Defendants

. . . form[s] the basis of his claim” and not the listed U.S.-based acts. Since Odhiambo has also

acknowledged that this commercial contract occurred in Kenya, id. at 10–11, Clause Two does

not apply to this case.




5       Odhiambo also asserts that the decision in Siderman de Blake v. Republic of Argentina,
965 F.2d 699, 709 (9th Cir. 1992), supports his argument that Charterhouse’s diversion of funds
to the U.S. meets the requirements of Clause Two. Pl.’s Opp. at 11. The Court disagrees. In
Siderman, the plaintiffs brought a conversion claim against Argentina for expropriating their
hotel and keeping the revenue derived from it. 965 F.2d at 709. The court held that since the
Argentinian government solicited guests for the hotel through a U.S. agent and accepted payment
for hotel reservations in the U.S., the plaintiffs’ conversion claim fell “squarely within clause
two of the commercial activity exception.” Id. at 710. Unlike Siderman, Odhiambo is not
claiming that the funds that Charterhouse diverted to the U.S. belong to him, that defendants
solicited information about tax evasion through U.S. newspapers, or that they paid informants in
the U.S. Thus, Siderman does not alter the Court’s conclusion that this action is not “based
upon” Charterhouse’s commercial activities because that case is easily distinguishable, and it
was decided before the Court defined the term “based upon” in Nelson.
                                                19
        4. Clause Three of Section               1605(a)(2)     Does    Not    Grant     the   Court
           Subject Matter Jurisdiction
       Under the third clause of the commercial activity exception, a state is not immune where

“the action is based . . . upon an act outside the territory of the United States in connection with a

commercial activity of the foreign state elsewhere and that act causes a direct effect in the United

States. 28 U.S.C. § 1605(a)(2). For this clause to apply, a number of requirements have to be

met: (1) Odhiambo has to identify an act that occurred outside of the United States; (2) his

claims have to be “based upon” that act; (3) that act has to be “in connection with” the foreign

state’s commercial activity; and (4) the complained-of act – not the commercial activity – has to

cause a “direct effect” in the United States.         See id.    Odhiambo meets the first three

requirements: defendants’ alleged act of breaching the reward contract took place outside the

United States; his action is “based upon” that breach; and the contractual breach is “in

connection with” defendants’ commercial activity – the reward offer. See Pl.’s Opp. at 12.

However, he fails to meet the final requirement because he has not demonstrated that the

contractual breach caused a “direct effect” in the United States.

            i. Requirements for “direct effect” under the FSIA
       The Supreme Court has instructed that for FSIA purposes, a direct effect “follows as an

immediate consequence of the defendant’s . . . activity.” Republic of Arg. v. Weltover, Inc., 504

U.S. 607, 618 (1992) (emphasis added) (internal citation and quotation marks omitted). The

FSIA does not permit jurisdiction over foreign sovereigns when the complained-of effects are

attenuated, remote, or speculative. See id. A direct effect “‘is one which has no intervening

element, but, rather, flows in a straight line without deviation or interruption.’” Princz v. Fed.

Republic of Ger., 26 F.3d 1166, 1172 (D.C. Cir. 1994), quoting Upton v. Empire of Iran, 459 F.

Supp. 264, 266 (D.D.C. 1978), aff’d, 607 F.2d 494 (D.C. Cir. 1979); Bao Ge v. Li Peng, 201 F.


                                                 20
Supp. 2d 14, 24 (D.D.C. 2000), aff’d, 35 F. App’x 1 (D.C. Cir. 2002). Thus, as the D.C. Circuit

explained in Princz, and another court in this district reiterated in Bao Ge, an effect is not direct

if “[m]any events and actors necessarily intervened” between the act perpetrated overseas and

the impact felt here. Princz, 26 F.3d at 1172; Bao Ge, 201 F. Supp. 2d at 24.

       In Weltover, bond holders brought a breach of contract action against the Republic of

Argentina based on Argentina’s unilateral extension of the payment date on bonds that it issued

as part of its currency stabilization plan. 504 U.S. at 609–10, 618–19. The Supreme Court held

that Argentina’s rescheduling of payment dates for the bonds had a “direct effect” in the United

States because: (1) the contract between the parties explicitly allowed the bond payees to choose

the place of payment; (2) the payees “had designated their accounts in New York as the place of

payment”; and therefore (3) “[m]oney that was supposed to have been delivered to a New York

bank for deposit was not forthcoming.” Id. at 609–10, 619. After Weltover, courts have looked

for a direct economic impact here, and they have been inclined to find it only in limited

circumstances. “As a factual matter . . . in almost every case, in this circuit and others, involving

the direct effect exception, the existence or absence of an expressly designated place of payment

has been decisive. . . . [W]ithout an express designation of the United States as the place of

payment, courts have refused to find a direct effect.” Global Index, Inc. v. Mkapa, 290 F. Supp.

2d 108, 113–14 (D.D.C. 2003), citing Goodman Holdings v. Rafidain Bank, 26 F.3d 1143, 1146–

47 (D.C. Cir. 1994).

            ii. Odhiambo’s relocation to the United States was not a “direct effect” of
                defendants’ alleged contractual breach
       Odhiambo asserts that his relocation to the United States gives rise to a “direct effect”

here. But his assertion that the relocation was an “immediate consequence” of defendants’

breach of contract with “no intervening element” is inconsistent with the allegations in his own


                                                 21
complaint. In the complaint, Odhiambo alleges that although the reward scheme “assured []

strict confidentiality to safeguard identities” of whistleblowers, Kenyan government officials

breached that promise by revealing his identity as an informant to Charterhouse. Am. Compl.

¶¶ 10, 15. As a result of this contractual breach, Odhiambo “began receiving disquieting calls

telling him to leave Kenya,” id. ¶ 15, and was harassed by the police with a “bogus warrant,” id.

¶ 25. But in both instances, his relationship with the Central Bank of Kenya (“CBK”) protected

him from harm: the “disquieting calls” stopped when the CBK hired him, id. ¶ 15, and the

Acting CBK Governor protected him from the “bogus warrant,” id. ¶ 25.

       According to the complaint, the events that led Odhiambo to seek asylum in the United

States occurred after he decided to reveal his identity as the whistleblower in the Charterhouse

Bank investigation to one of Kenya’s major daily newspapers. Id. Odhiambo explains that after

the publication of his story, he “began receiving threatening phone calls warning him to leave

Kenya and suspicious people were seen lurking around his house.” Id. ¶ 26. “Because of the

calls and apparently hostile surveillances, Odhiambo sought protection for his family in the

United States, changed his cell phone number, and changed his residence twice.” Id. This

chronology demonstrates that Odhiambo’s relocation to the United States was not “an immediate

consequence” of defendants’ alleged disclosure of his identity as a whistleblower. Rather, there

were a number of intervening events – including his own decision to disclose his identity as an

informant to a major newspaper and the newspaper’s publication of that information.6




6       Odhiambo also alleges that Kenya’s request that the U.S. grant him asylum had a “direct
effect” in the U.S. Pl.’s Opp. at 15. But again, Odhiambo’s breach of contract claims are not
“based upon” that request – he is not arguing that defendants contracted to help him relocate to
the U.S. and then breached that contract. See 28 U.S.C. § 1605(a)(2) (stating that to fall within
the third exception, the foreign act that forms the basis of the plaintiff’s suit must have a “direct
effect” in the U.S.). So whether Kenya’s request had a “direct effect” in the U.S. is not relevant.
                                                 22
            iii. Odhiambo’s relocation to the United States did not constitute an implicit
                 agreement to make the reward payable in the United States
       Odhiambo contends that defendants’ contractual breach had a “direct effect” in the

United States because “implicit in Defendants’ express designation of the United States as the

place for Plaintiff’s protection is that the rest of Defendants’ contractual obligations, including

payment, were consequently supposed to be performed in the United States.” Pl.’s Opp. at 13.

This does not suffice to meet the “direct effects” test.

       In Goodman Holdings, the D.C. Circuit determined that the plaintiffs’ suit to recover

payments due on letters of credit issued in their favor by branches of the Iraqi government did

not meet the “direct effects” test because “[n]either New York nor any other United States

location was designated as the ‘place of performance’ where money was ‘supposed’ to have been

paid” by the Iraqi government or to the plaintiffs. 26 F.3d at 1146. Rather, Iraq “might well

have paid [plaintiff] from funds in United States banks but it might just as well have done so

from accounts located outside of the United States, as it had apparently done before.” Id. at

1146–47.

       In Global Index, the plaintiff brought an action against Tanzania and its officials for their

failure to honor promissory notes issued by the government of Zanzibar. 290 F. Supp. 2d at 109.

The court interpreted the holding in Goodman Holdings as leaving “open the possibility that a

court could find a ‘direct effect’ based upon a non-express agreement to pay in the United

States.” Id. at 114. Nonetheless, the court concluded that there were no “direct effects” of the

alleged breach based on an implied or constructive agreement to pay in the U.S.

               Plaintiff points to no evidence, or even potential evidence to be uncovered
               in discovery, that tends to show that the parties had even impliedly agreed
               on payment in the United States . . . . The fact that a U.S. citizen or entity
               suffers a loss does not suffice to prove a direct effect in the United States.
               Neither does the designation of payment in U.S. currency satisfy the direct
               effect requirement. Finally, plaintiff does not argue that Tanzania has ever

                                                  23
               paid note-holders in the United States, much less made a consistent
               practice of paying in the U.S.
Id. at 115 (citations omitted).

       Similarly, here, Odhiambo has failed to show that the United States was the “place of

performance” where the reward payment was “supposed” to be made by defendants or to

Odhiambo. Contrary to his assertions, defendants’ agreement to help Odhiambo relocate to the

United States did not necessarily indicate their implicit agreement to designate the United States

as the place of performance for the reward scheme. As in Goodman Holdings, defendants might

have paid Odhiambo in the United States, but they might just as well have done so in Kenya and

left it up to him to transfer the funds to his U.S. accounts.7 Moreover, Odhiambo does not allege

that Kenya paid whistleblowers in the United States or that it had a practice of paying

whistleblowers based on their location.8 See Goodman Holdings, 26 F.3d at 1147 & n.3. Unlike

in Weltover, where the plaintiff had the right to designate the place of performance, here

Odhiambo does not allege that the contract expressly allowed him to choose the location of the

payment. So, as in Global Index, “there is no direct effect if the creditor-plaintiff chooses,



7       Odhiambo argues that “KRA, being the offerer, was free to include a forum selection
clause if it wished to be free from the possibility of adjudication or enforcement of the offer in
the United States.” Pl.’s Opp. at 14. But the absence of a forum selection clause by itself does
not strip defendants of their sovereign immunity. See Goodman Holdings, 26 F.3d at 1145–47
(analyzing whether the foreign state was entitled to immunity without discussing the presence or
absence of a forum selection clause).

8       To support his assertion that defendants have implicitly agreed that the place of payment
would correspond with his location, Odhiambo alleges that “KRA paid Plaintiff KShs.
250,279.20 ($3429.79) while Plaintiff was in Tanzania.” Pl.’s Opp. at 14. This allegation
directly contradicts the complaint, which states that this payment was made on June 13, 2005,
Am. Compl. ¶ 18, and that Odhiambo did not leave for Tanzania until August 15, 2006, id. ¶ 32.
The complaint attaches a copy of the check but that copy does not show the date on the check or
where it was mailed. See Ex. F to Am. Compl. Odhiambo bears the burden of proving subject
matter jurisdiction, and this exhibit does not show that defendants agreed that the place of
performance for the reward scheme would correspond to Odhiambo’s location.
                                               24
unilaterally, the U.S. as a place of payment without any prior agreement with the debtor.” 290 F.

Supp. 2d at 115.9

            iv. Odhiambo’s remaining theories of “direct effect” are also unpersuasive
       Odhiambo submits that Charterhouse’s “illicit transfers to New York” constitute a “direct

effect” in the United States. To meet the requirements of Clause Three, Odhiambo has to

demonstrate that the foreign act – defendants’ contractual breach – had “immediate

consequences” in the United States. Charterhouse’s alleged illicit transfers in furtherance of

their tax evasion scheme do not meet this requirement because Odhiambo has failed to

demonstrate or even allege that this activity occurred as an “immediate consequence” of

defendants’ contractual breach. Finally, Odhiambo asserts that defendants’ “extensive face to

face and telephonic discussions [and negotiations] with Plaintiff in [the] United States” constitute

“direct effects” in the United States because defendants “suggested and facilitated Plaintiff’s

relocation here.”10   Pl.’s Opp. at 15–16 (emphasis omitted).         But these negotiations and

discussions were not an “immediate consequence” of defendants’ contractual breach. There

were a number of intervening elements including the publication of Odhiambo’s story, the calls

and hostile surveillance, and Odhiambo’s relocation to the United States. Moreover, these were

just events that occurred in the United States, not the sort of economic impacts that constitute



9       Odhiambo’s presence in the U.S. is also insufficient to show that the alleged failure to
pay the reward had a “direct effect” here. See Global Index, 290 F. Supp. 2d at 115 (“The fact
that a U.S. citizen or entity suffers a loss does not suffice to prove a direct effect in the United
States.”).

10      This argument calls for the adoption of a rule whereby a foreign state forfeits its
sovereign immunity when it helps its citizen gain refugee protection in another state and then
engages in settlement negotiations with that citizen. See Pl.’s Opp. at 16. But Odhiambo does
not provide legal support for this rule, nor does he address its possible negative consequences
such as discouraging states from helping their citizens gain refugee status or attempting to settle
claims.
                                                25
 “direct effects” in the United States. So Odhiambo’s discussions with Kenyan officials in the

 United States also fail to meet the “direct effects” test.

II.      The FSIA Applies to Odhiambo’s Suit Against the Individual Defendants

             Odhiambo alleges that under the Supreme Court’s analysis in Samantar v. Yousuf, 130

      S. Ct. 2278 (2010), defendants Njiraini and Waweru should not be considered to be “foreign

      states,” entitled to the immunity provided by FSIA. Pl.’s Opp. at 4. In Samantar, the Court

      held that “[r]eading the FSIA as a whole, there is nothing to suggest we should read ‘foreign

      state’ in § 1603(a) to include an official acting on behalf of the foreign state, and much to

      indicate that this meaning was not what Congress enacted.” 130 S. Ct. at 2289. However, the

      Court also explained that “it may be the case that some actions against an official in his official

      capacity should be treated as actions against the foreign state itself, as the state is the real party

      in interest.” Id. at 2292, citing Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-

      capacity suit is, in all respects other than name, to be treated as a suit against the entity. It is

      not a suit against the official personally, for the real party in interest is the entity.”). The Court

      went on to note that “[e]ven if a suit [against a foreign official] is not governed by the Act, it

      may still be barred by foreign sovereign immunity under the common law.” Id. Applying this

      analysis, the Court concluded that a case “in which respondents have sued [a foreign official] in

      his personal capacity and seek damages from his own pockets, is properly governed by the

      common law because it is not a claim against a foreign state as the Act defines that term.” Id.

            Thus, to determine whether a suit against a foreign official is governed by the FSIA, this

 Court must look to whether the suit is against the official personally or whether the state is “the

 real party in interest.” If the suit is against the official personally, then the common law

 regarding sovereign immunity applies, but if the state is “the real party in interest,” then the suit



                                                       26
should be treated as an action against the foreign state itself to which the FSIA would apply.

See id.

          Odhiambo’s suit against the individual defendants will be governed by the FSIA

 because the suit is in all respects a suit against the Kenyan government. This is a breach of

 contract case and the only contract at issue is between Odhiambo and the Kenyan government.

 See Am. Compl. ¶ 10 (stating that the reward offer was made by the KRA, not the individual

 defendants). Further, unlike the plaintiff in Samantar, Odhiambo has sued the individual

 defendants in their official capacities. Id. ¶ 7. And any damages that Odhiambo recovers in

 this suit will be payable by the Kenyan government and not from the individual defendants’

 “own pockets.” See Graham, 473 U.S. at 166 (“A plaintiff seeking to recover on a damages

 judgment in an official-capacity suit must look to the government entity itself.”). Therefore,

 the Kenyan government is “the real party in interest” and the suit against the individual

 defendants will be treated as one against the Republic of Kenya. The Court’s FSIA analysis

 thus applies to all defendants including the individuals.11,12




11       Even under pre-FSIA common law regarding head of state and diplomatic immunities,
the individual defendants in this case are still entitled to sovereign immunity. Under common
law, “it was well settled that sovereign immunity existed for ‘any other public minister, official,
or agent of the state with respect to acts performed in his official capacity if the effect of
exercising jurisdiction would be to enforce a rule of law against the state.’” Belhas v. Ya’alon,
515 F.3d 1279, 1285 (D.C. Cir. 2008). Again, since the individual defendants are sued in their
official capacities, a judgment against them would involve “enforcing a rule of law against the
state,” and therefore they are entitled to immunity under common law.
                                                 27
                                         CONCLUSION

         Accordingly, the Court concludes that the FSIA applies to all defendants including the

individual defendants because the Kenyan government is “the real party in interest” and the suit

should be treated as one against the foreign state.         Under the FSIA, a foreign state is

presumptively immune from the jurisdiction of U.S. courts unless a specific exception applies.

Since Odhiambo has failed to demonstrate that any of the relevant exceptions of the FSIA apply

to this case, the Court will dismiss the action under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject matter jurisdiction on the basis of sovereign immunity. A separate order will

issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: March 13, 2013



12      A plaintiff bears the burden of proving subject matter jurisdiction. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 561 (1992). In his complaint, Odhiambo asserts only one basis for
jurisdiction over all defendants: 28 U.S.C. § 1330. Am. Compl. ¶ 8. But that statute only
grants this Court “original jurisdiction . . . of any nonjury civil action against a foreign state as
defined in” the FSIA. 28 U.S.C. § 1330(a). If the Court had decided to treat the suit against
Njiraini and Waweru as against the individuals personally and not against the Republic of
Kenya, then 28 U.S.C. § 1330 and the FSIA would not apply, and the Court would dismiss the
suit against the individual defendants for lack of subject matter jurisdiction because Odhiambo’s
complaint does not allege any alternative grounds for jurisdiction. In his opposition, Odhiambo
attempts to cure this problem by asserting that the Court has jurisdiction over the individual
defendants under “common law,” Pl.’s Opp. at 4, but this argument also fails because Odhiambo
does not explain how “common law” provides jurisdiction here.
                                                 28